      Case 2:18-cv-00061-MHT-CSC Document 86 Filed 04/24/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RODNEY ALVERSON,                      )
                                      )
        Plaintiff,                    )
                                      )         CIVIL ACTION NO.
        v.                            )           2:18cv61-MHT
                                      )               (WO)
LORENZO MILLS, in his                 )
individual and official               )
capacity, et al.,                     )
                                      )
        Defendants.                   )

                           OPINION AND ORDER

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,         filed    this    lawsuit     contending          that    the

defendant         correctional      officers     and    officials,          in

retaliation for his litigation activities, transferred

him    to     Easterling    Correctional       Facility      and    did    not

assign him to Staton Correctional Facility.                        In March

2020,        he   filed   his     second    motion     for    preliminary

injunction, seeking a transfer to a less violent dorm

and    to     Staton   Correctional        Facility.      This      case    is

before the court on the recommendation of the United

States Magistrate Judge that the motion for preliminary
     Case 2:18-cv-00061-MHT-CSC Document 86 Filed 04/24/20 Page 2 of 2



injunction be denied.            There are no objections to the

recommendation.        Upon an independent and de novo review

of    the     record,      the     court      concludes      that        the

recommendation should be adopted.

                                   ***

     Accordingly, it is ORDERED as follows:

     (1) The       recommendation        of    the     United     States

Magistrate Judge (doc. no. 81) is adopted.

     (2) The motion for preliminary injunction (doc. no.

80) is denied.

     It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

     DONE, this the 24th day of April, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
